Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the section lines are improperly labeled since they fail to indicate the figure that shows the view taken along the section line.  For example, the section line A-A in figure 1 should be labeled --2-2-- or --II-II-- so as to indicate that figure 2 shows the view taken along the section line.  Note that all of the section lines shown in figure 1 and in figure 11 need to be re-labeled.
Figures 2-8 and 11 are objected to because they fail to show the invention with the proper cross sectional shading in accordance with MPEP 608.02.  Note that the sealing member 20 and the first sealing section is shown with a metal cross sectional shading, however, the sealing member 20 is not made from metal.
Figures 4, 6-8 and 11 are objected to because they show multiple views of the invention in a single figure.  Thus, each of figures 4, 6-8 and 11 should be renamed so as to indicate each of the views of the invention shown in the figure.  For example, figure 4 should be renamed figure 4, figure 4A and figure 4B so as to indicate that three views of the invention are shown in figure 4.  Note that the specification will need to be amended so as to describe the new figures and the section lines B-B, C-C and D-D in figure 1 will need to be changed so as to agree with the new figures.  For example, the section line C-C could be re-labeled --4A-4A-- and section line D-D could be re-labeled --4C-4C--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are provided” on line 1 can be easily implied and therefore should be deleted.  Pronouns such as “it” on line 2 should be replace with the name of the invention to which the pronoun refers to avoid confusion.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities:  the reference to the section lines in the specification will need to be updated to agree with the drawing changes.  For example, “A-A” on line 4 of paragraph 16 will need to be amended to agree with the drawing changes.  Reference characters such as “401” on line 4 of paragraph 36 will need to be amended so as to agree with the drawing changes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “to be attached to a door hole” on line 1 of claim 1 render the claims indefinite because it is unclear how the door hole cap is attached to a hole.  It appears that the door hole cap is attached to the door inner panel rather than the hole in the door inner panel.
	Recitations such as “an inside of the vehicle” on lines 4-5 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the capping member is inside the vehicle when it covers the door hole?  
	Recitations such as “recessed toward the inside of the vehicle” on line 6 of claim 1 render the claims indefinite because it is unclear what position the door is in when the groove is recessed toward the inside of the vehicle.  Note that when the door is open, it would appear that the groove would be recessed toward the outside of the vehicle rather than the inside of the vehicle.
	Recitations such as “a direction of the outside of the vehicle” on lines 6-7 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The “outside of the vehicle” is not a direction.
	Recitations such as “than the other” on lines 4-5 of claim 3 render the claims indefinite because it is not entirely clear what element of the invention comprises the “other” and because it is unclear what characteristic of the “other” the applicant is referring to.
	Recitations such as “the position” on line 5 of claim 3 render the claims indefinite because it is unclear to which one of the plurality of positions set forth above the applicant is referring.
	Recitations such as “than is” on line 6 of claim 3 render the claims indefinite because it is unclear what characteristic of the tip of the one of the lip sections the applicant is referring to.
	Recitations such as “the part” on line 9 of claim 4 render the claims indefinite because it is unclear to which one of the plurality of parts the applicant is referring.
	Recitations such as “than at a remainder of the groove” on line 9 of claim 4 render the claims indefinite because it is unclear what characteristic of the remainder of the groove the applicant is referring to.
	Recitations such as “to be attached to a door hole” on line 2 of claim 6 render the claims indefinite because it is unclear how the door hole cap is attached to a hole.  It appears that the door hole cap is attached to the door inner panel rather than the hole in the door inner panel.
	Recitations such as “recessed toward the inside of the vehicle” on line 5 of claim 6 render the claims indefinite because it is unclear what position the door is in when the groove is recessed toward the inside of the vehicle.  Note that when the door is open, it would appear that the groove would be recessed toward the outside of the vehicle rather than the inside of the vehicle.
	Recitations such as “from the inside of the vehicle” on line 7 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the capping member is inside the vehicle when it covers the door hole?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/147570.  WO 2007/147570 discloses a door hole cap 2’ to be attached to a door hole (labeled below) that is formed in a door inner panel 3 of a vehicle, the door hole cap comprising: 
a capping member 6 for covering the door hole from an inside of the vehicle, the capping member having a groove 13 that is recessed toward the inside of the vehicle; and 
a sealing member 12 to be attached to the groove 13, 
the groove 13 being formed along an entire perimeter of a first peripheral part (labeled below) that is a peripheral part of the capping member 6, 
the sealing member including
a main body section (labeled below) to be inserted into the groove 13, 
a first sealing section (labeled below) which extends from an outside-vehicle side end of the main body section toward an outside of the vehicle and which abuts on an inside-vehicle side surface of the door inner panel, and 
a groove touch section (labeled below) which extends, from a position located further inside the vehicle than the outside-vehicle side end of the main body section, toward at least one inner surface of the groove and which abuts on the at least one inner surface (claim 1);
wherein the first sealing section is softer than the main body section

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/147570, as applied to claims 1 and 6 above, and further in view of EP 1 388 447.  EP 1 388 447 discloses a sealing member 182 including lip sections (labeled below) which extend from an end (labeled below) of a main body section (labeled below) toward respective second peripheral parts (labeled below) that are respective peripheral parts on both sides of a groove (labeled below) and which abut on the respective second peripheral parts (claim 2);
wherein the sealing member further includes a second sealing section (labeled below) which extends from a position on one of the lip sections, the position being closer to the main body section than is a tip of the one of the lip sections, and extends toward a surface of an door inner panel 14 (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2007/147570 with lip sections and a sealing member, as taught by EP 1 388 447 to more securely mount the sealing member within the groove and to improve the seal between the sealing member and the inner door panel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/147570 as applied to claims 1 and 6 above, and further in view of JP 2019/117877.  JP 2019/117877 discloses a capping member 3 including, as a part of a groove 22, a paralleling part 40 in which one end part 41 and the other end part 42 of the groove face each other and are arranged in parallel in a plane in which the groove of the capping member is formed; and in a part of the paralleling part, the one end part and the other end part are connected to each other, and the groove is wider at the part than at a remainder of the groove.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2007/147570 with a paralleling part, as taught by JP 2019/177877, to improve the sealing between the sealing member and the door inner panel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/147570 as applied to claims 1 and 6 above.  WO 2007/147570 is silent concerning the hardness of the first sealing section relative to the main body section.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the first sealing section with a softer construction as compared to the main body section to improve the quality of the seal between the sealing member and the door inner panel while providing the requisite strength to hold the sealing member within the groove.


    PNG
    media_image1.png
    1656
    1107
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1620
    1110
    media_image2.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634